PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Eaton et al.
Application No. 15/410,766
Filed: 20 Jan 2017
For Airway and Bite-Block System

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.78(e) filed January 26, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to a prior-filed non-provisional application set forth in a corrected/updated Application Data Sheet (ADS) filed concurrently with this renewed petition.   

The renewed petition pursuant to 37 C.F.R. § 1.78(e) is DISMISSED.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.78(e) was filed on August 2, 2021 along with the petition fee and the required 

With this renewed petition pursuant to 37 C.F.R. § 1.78(e) filed on January 26, 2022, an acceptable corrected ADS has been received.

To date, requirements (1) and (2) above have been satisfied and the third has not.

Regarding the third requirement, the Director may require additional information where there is a question whether the delay was unintentional.  The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

The decision mailed on September 24, 2021 indicated that the presently requested benefit claim does not appear on the ADS that was included on initial deposit, the filing receipt mailed on January 27, 2017, or the updated filing receipt mailed on March 7, 2017.  The decision further set forth on the fifth page:

As such, it is not clear why the party/parties having the right or authority to present the domestic benefit claim in the above-identified application would have been unaware that the presently requested benefit claim had not been accorded, and it is equally unclear why no action was taken to secure the desired benefit claim until the filing of this petition more than four years after the mailing of the January 27, 2017 filing receipt.  This must be addressed on renewed petition (emphasis included).  A statement from the Applicant is not required: it would be sufficient for Petitioner to expressly state that he has spoken with the Applicant and confirmed the facts of which Petitioner lacks firsthand knowledge.



This statement of facts has been reviewed, and has been deemed to be unpersuasive.

First, Petitioner must reveal the date on which joint inventor Peter David Eaton became aware of the discrepancy between the benefit claim that is desired and that which was both requested and accorded.  

Second, the ADS that was included on initial deposit which does not contain the currently requested benefit claim was executed by Petitioner Lauren May Eaton, Registration number 68,214.  

The joint inventor/Petitioner is a patent practitioner.  

It seems that a patent practitioner would have been aware of what benefit claim was made, and what benefit claim was listed on the two filing receipts.  On renewed petition, joint inventor/Petitioner Lauren May Eaton must reveal her involvement in this fact pattern, since she is the one who presented the domestic benefit claim.

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

Neither the petition fee nor another corrected/updated ADS need be resubmitted on renewed petition.

not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply.